NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



ROBERT LEE ELWELL, DOC #C05390,           )
                                          )
             Appellant,                   )
                                          )
v.                                        )      Case No. 2D18-4896
                                          )
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed August 16, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Manatee County; Charles Sniffen, Judge.

Robert Lee Elwell, pro se.


PER CURIAM.


             Affirmed.


KELLY, SLEET, and SMITH, JJ., Concur.